                                                                              Entered on Docket
                                                                              February 05, 2020
                                                                              EDWARD J. EMMONS, CLERK
                                                                              U.S. BANKRUPTCY COURT
                                  WEIL, GOTSHAL & MANGES LLP                  NORTHERN DISTRICT OF CALIFORNIA

                              1   Stephen Karotkin (pro hac vice)
                                  (stephen.karotkin@weil.com)               Signed and Filed: February 5, 2020
                              2   Ray C. Schrock, P.C. (pro hac vice)
                                  (ray.schrock@weil.com)
                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                              4   Matthew Goren (pro hac vice)              ________________________________________
                                  (matthew.goren@weil.com)                  DENNIS MONTALI
                              5   767 Fifth Avenue                          U.S. Bankruptcy Judge
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7
                                  KELLER & BENVENUTTI LLP                             CRAVATH, SWAINE & MOORE LLP
                              8   Tobias S. Keller (#151445)                          Paul H. Zumbro (pro hac vice)
                                  (tkeller@kellerbenvenutti.com)                      (pzumbro@cravath.com)
                              9   Jane Kim (#298192)                                  Kevin J. Orsini (pro hac vice)
                                  (jkim@kellerbenvenutti.com)                         (korsini@cravath.com)
                             10   650 California Street, Suite 1900                   Omid H. Nasab (pro hac vice)
                                  San Francisco, CA 94108                             (onasab@cravath.com)
                             11   Tel: 415 496 6723                                   825 Eighth Avenue
                                  Fax: 650 636 9251                                   New York, NY 10019
                             12   Attorneys for Debtors                               Tel: 212 474 1000
                                  and Debtors in Possession                           Fax: 212 474 3700
                             13
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14                               UNITED STATES BANKRUPTCY COURT
      767 Fifth Avenue




                                                              NORTHERN DISTRICT OF CALIFORNIA
                             15                                    SAN FRANCISCO DIVISION

                             16   In re:                                    Bankruptcy Case No. 19-30088 (DM)
                             17   PG&E CORPORATION,                         Chapter 11
                             18            - and -                          (Lead Case) (Jointly Administered)
                             19   PACIFIC GAS AND ELECTRIC                  ORDER PURSUANT TO 11 U.S.C. §§ 363(b) AND
                                  COMPANY,                                  105(a) AND FED. R. BANKR. P. 6004 AND 9019
                             20                                             (I) APPROVING AND AUTHORIZING THE
                                                      Debtors.
                                                                            DEBTORS TO ENTER INTO RESTRUCTURING
                             21                                             SUPPORT AGREEMENT WITH CONSENTING
                                   Affects PG&E Corporation                NOTEHOLDERS AND SHAREHOLDER
                             22                                             PROPONENTS, AND (II) GRANTING RELATED
                                   Affects Pacific Gas and Electric
                                  Company                                   RELIEF
                             23
                                   Affects both Debtors
                             24
                                  * All papers shall be filed in the Lead
                             25   Case, No. 19-30088 (DM).

                             26

                             27

                             28


                              Case: 19-30088         Doc# 5637    Filed: 02/05/20   Entered: 02/05/20 11:42:03    Page 1 of
                                                                               3
                              1                  Upon the Motion, dated January 27, 2020 [Docket No. 5519] (the “Motion”),1 of PG&E

                              2   Corporation and Pacific Gas and Electric Company, as debtors and debtors in possession

                              3   (together, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                              4   Cases”), pursuant to sections 363(b) and 105(a) of title 11 of the United States Code (the “Bankruptcy

                              5   Code”) and Rules 6004 and 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

                              6   Rules”), for entry of an order (i) approving and authorizing the Debtors to enter into, and perform under,

                              7   that certain Restructuring Support Agreement, dated as of January 22, 2020 (with the Term Sheet

                              8   attached thereto as Exhibit A and the letter agreement dated January 22, 2020 (the “Noteholder RSA

                              9   Letter Agreement”) executed in connection therewith, and as may be further amended, modified, or

                             10   supplemented from time to time in accordance with its terms, the “Noteholder RSA”), among the

                             11   Debtors, the Consenting Noteholders, and the Shareholder Proponents, and (ii) granting related relief,

                             12   all as more fully set forth in the Motion; and this Court having jurisdiction to consider the Motion and

                             13   the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, the Order Referring Bankruptcy
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   Cases and Proceedings to Bankruptcy Judges, General Order 24 (N.D. Cal.), and Bankruptcy Local
      767 Fifth Avenue




                             15   Rule 5011-1(a); and consideration of the Motion and the requested relief being a core proceeding

                             16   pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

                             17   and 1409; and notice of the Motion having been given in accordance with the Order Granting Ex Parte

                             18   Motion of Debtors Pursuant to B.L.R. 9006-1 Requesting Order Shortening Time for Hearing on

                             19   Noteholder RSA Motion, dated January 27, 2020 [Docket No. 5527] is reasonable and sufficient, and no

                             20   other or further notice need be provided; and this Court having reviewed the Motion and the Wells

                             21   Declaration; and various objections, responses, and statements having been filed with respect to the

                             22   relief requested in the Motion, including the objection and limited objection found at Docket Nos. 5576

                             23   and 5596 (the “Objections”); and the Court having held a hearing on February 4, 2020 to consider the

                             24   Motion and the Objections (the “Hearing”); and this Court, for the reasons stated by this Court on the

                             25   record of the Hearing, having determined that the legal and factual bases set forth in the Motion and the

                             26   Wells Declaration establish just cause for the relief granted herein, and that the relief requested in the

                             27
                                  1
                             28     Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such terms
                                  in the Motion.

                              Case: 19-30088      Doc# 5637       Filed: 02/05/20    Entered: 02/05/20 11:42:03        Page 2 of
                                                                               3
                              1   Motion represents a sound exercise of the Debtors’ business judgment and is in the best interests of the

                              2   Debtors, their estates, creditors, shareholders, and all other parties in interest; and upon the record of all

                              3   of the proceedings had before this Court, and after due deliberation and sufficient cause appearing

                              4   therefor,

                              5                   IT IS HEREBY ORDERED THAT:

                              6           1.      The Motion is granted as provided herein. Any Objections are hereby overruled for the

                              7   reasons stated on the record of the Hearing.

                              8           2.      The Noteholder RSA, including the Term Sheet and Noteholder RSA Letter Agreement,

                              9   represents a valid and sound exercise of the Debtors’ business judgment and, pursuant to sections 363(b)

                             10   and 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019, is hereby approved in its entirety.

                             11           3.      The Debtors are authorized to enter into and perform under the Noteholder RSA, and

                             12   execute and deliver all instruments and documents and take any additional actions as are necessary or

                             13   appropriate to implement and effectuate the entry into and performance under the Noteholder RSA,
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             14   including any transactions contemplated thereby.
      767 Fifth Avenue




                             15           4.      Any material modifications or amendments to the Noteholder RSA shall be subject to

                             16   this Court’s approval on not less than twenty-one (21) days’ notice, subject to the right of any Party to

                             17   move for shortened notice.

                             18           5.      The failure to describe specifically or include any particular provision of, or documents

                             19   related to, the Noteholder RSA in the Motion or this Order shall not diminish or impair the effectiveness

                             20   of the Noteholder RSA, it being the intent of this Court that the Noteholder RSA be approved in its

                             21   entirety.

                             22           6.      This Order shall be immediately effective and enforceable upon its entry.

                             23           7.      The Debtors are authorized to take all necessary actions to effectuate the relief granted

                             24   pursuant to this Order in accordance with the Motion.

                             25           8.      This Court retains exclusive jurisdiction to hear and determine all matters arising from

                             26   or related to the implementation, interpretation, or enforcement of this Order.

                             27
                                                                            ** END OF ORDER **
                             28


                              Case: 19-30088       Doc# 5637       Filed: 02/05/20     Entered: 02/05/20 11:42:03          Page 3 of
                                                                                3
